Per Curiam. Helen Marie Gately, by and through her attorney, am. filed a motion for a rule on the clerk.  Her attorney, John R. VanWinkle, admits in his motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.